internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo1 plr-134223-09 date date legend company sub sub fsub llc state state country y business x date date date date plr-134223-09 date date date date a b c d e f g h i j k l m n dear ------------- plr-134223-09 we respond to your letter dated july ---- and subsequent correspondence in which you requested a ruling as to certain federal_income_tax consequences of the transaction discussed below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts the information submitted for consideration is as follows company a state corporation based in state is an accrual basis taxpayer and a holding_company that serves as the common parent of an affiliated_group_of_corporations the affiliated corporations for which it files a consolidated federal_income_tax return company together with its affiliates and subsidiaries is engaged in business x the affiliated corporations were formed at the end of the day on date the first change_date when company acquired of the issued and outstanding capital stock of sub1 the acquisition a state corporation at all times since immediately before the first change_date sub1 has owned of the issued and outstanding equity interests in sub2 a limited_liability_company organized under the laws of state and treated as a corporation for u s federal_income_tax purposes and sub2 has owned of the issued and outstanding limited shares of fsub the limited shares an entity formed under the laws of country y and treated as a corporation for u s federal_income_tax purposes fsub is and has always been a controlled_foreign_corporation within the meaning of sec_957 of the internal_revenue_code_of_1986 the code on date the second change_date the affiliated corporations had a second ownership_change within the meaning of sec_382 the second ownership_change pursuant to sec_165 on date the petition date certain domestic subsidiaries and affiliates of company including sub1 and sub2 collectively the debtors filed voluntary petitions for relief under chapter of the united_states bankruptcy code on date the debtors filed a disclosure statement and joint plan_of_reorganization the plan with the bankruptcy court the court entered an order confirming the plan on date the debtors will consummate the plan on date the effective date the confirmed plan provides that on the effective date sub2 will transfer certain of its assets including the limited shares to llc a newly-formed domestic limited_liability_company wholly owned by sub2 and disregarded as an entity separate from its owner plr-134223-09 for u s federal_income_tax purposes immediately thereafter sub2 will transfer to the affiliated corporations’ creditors the creditors in full satisfaction of their claims the claims of the outstanding limited_liability_company interests in llc in a fully taxable transaction the exchange as a consequence of the exchange under the principles set forth in revrul_99_5 1999_1_cb_434 date sub2 will recognize gain of approximately dollar_figurea the exchange gain in respect of its disposition of the limited shares company expects that dollar_figureb of the exchange gain will be included in gross_income as a dividend pursuant to sec_1248 representations the taxpayer has made the following representations with respect to the proposed transactions company sub1 and sub2 currently are and have been since the acquisition members of the same affiliated_group ie the affiliated corporations for which company files a consolidated federal_income_tax return sub2 was a member of an unrelated group of affiliated corporations on the first change_date sub2 has owned of the limited shares at all times since date7 a date before the first change_date as of the first change_date there was an aggregate nol of approximately dollar_figurec the dollar_figurec nol the affiliated_corporation had additional nols of approximately dollar_figured that arose as of the second change_date the affiliated corporations’ utilization of the dollar_figurec nol is subject_to a subgroup sec_382 limitation ie the subgroup sec_382 limitation of dollar_figuree not taking into account any adjustments under h the affiliated corporations’ utilization of all nols including the dollar_figurec nol other than those accrued by the affiliated corporations after the second change_date is subject_to a consolidated sec_382 limitation ie the consolidated sec_382 limitation of dollar_figuref not taking into account any adjustments under h in identifying built-in items for purposes of sec_382 company intends to apply the approach set forth in notice_2003_65 2003_2_cb_747 date on the first change_date there was an ownership_change within the meaning of sec_382 and as determined under sec_1_1502-92 with respect to the unrelated group of affiliated corporations acquired by company on the first change_date plr-134223-09 the unrelated group of affiliated corporations acquired by company constituted a loss subgroup within the meaning of sec_1_1502-91 as of the first change_date on the first change_date the unrelated group of affiliated corporations acquired by company had a nubig within the meaning of sec_382 and as determined in accordance with sec_1_1502-91 of approximately dollar_figureg an amount greater than dollar_figure million in computing the amount of nubig the following assets were not taken into account unrealized built-in-gain or loss on stock including stock described in sec_1504 and sec_1 f ii and iii of another member included in the affiliated corporations cash cash items or any marketable_security which had a value that did not substantially differ from its adjusted_basis sec_382 and sec_1_1502-91 on the first change_date the fair_market_value fmv of the limited shares was approximately dollar_figureh and sub2's adjusted_basis in the limited shares was approximately dollar_figurei the excess of the fmv of the limited shares on the first change_date over sub2's adjusted_basis in the limited shares at that time was approximately dollar_figurej such excess_amount the first fsub nubig the affiliated corporations had an ownership_change within the meaning of sec_382 and as determined under sec_1_1502-92 pursuant to sec_165 on the second change_date the affiliated corporations constitute a loss group within the meaning of sec_1_1502-91 as of the second change_date on the second change_date the affiliated corporations had a nubig within the meaning of sec_382 and as determined in accordance with sec_1_1502-91 of approximately dollar_figurek an amount greater than dollar_figure million in computing the amount of nubig the following assets were not taken into account unrealized built-in-gain or loss on stock including stock described in sec_1504 and sec_1 f ii and iii of another member included in the affiliated corporations cash cash items or any marketable_security which had a value that did not substantially differ from its adjusted_basis sec_382 and sec_1_1502-91 on the second change_date the fmv of the limited shares was approximately dollar_figurel and sub2's adjusted_basis in the limited shares was approximately dollar_figurem the excess of the fmv of the limited shares on the second change_date over sub2's adjusted_basis in the limited shares at that time was dollar_figuren such excess_amount the second fsub nubig the exchange will occur within the taxable_year of the affiliated corporations ending date plr-134223-09 the exchange of creditors' claims for interests in llc will be for fmv based on terms and conditions arrived at by the parties bargaining at arm's length the exchange gain is expected to be approximately dollar_figurea approximately dollar_figureb of the exchange gain is expected to be included as gross_income as a dividend pursuant to sec_1248 affiliated corporations have had no ownership_change within the meaning of sec_382 and as determined under sec_1_1502-92 since the second change_date and prior to the plan no election will be made on the effective date and to the best knowledge of the management of company no consent will be given to make a retroactive election after the effective date to classify llc as an association under sec_301_7701-3 as of the effective date rulings based solely on the information submitted and the representations set forth above we rule as follows the exchange gain including any portion of the exchange gain included as gross_income as a dividend pursuant to sec_1248 will be treated as recognized_built-in_gain as defined in sec_382 for purposes of computing the subgroup sec_382 limitation to the extent such exchange gain does not exceed the first fsub nubig and the consolidated sec_382 limitation to the extent such exchange gain does not exceed the second fsub nubig caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding the computation of foreign taxes deemed paid in connection with the proposed transactions or any applicable limitations on the taxpayer’s use of foreign tax_credits including under sec_383 and sec_904 and the treasury regulations thereunder plr-134223-09 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to the taxpayer and other authorized representatives sincerely mark s jennings chief branch office of associate chief_counsel corporate
